Citation Nr: 0416348	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-00 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a claimed left leg 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

The veteran and his wife.



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1946 to 
November 1949.

This matter comes to the Board of Veterans' Appeals from a 
rating decision of the RO.  

The issue of service connection for hypertension is addressed 
hereinbelow, while the issues of service connection for PTSD 
and left leg disorder are addressed in the REMAND portion of 
the decision below and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The veteran's current hypertension is not shown to have 
been present in service or until many years thereafter, and 
is not etiologically related to service.  



CONCLUSION OF LAW

The veteran's hypertension is not due to disease or injury 
that was incurred in or aggravated by active duty; nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to the 
veteran's cardiovascular health.  His blood pressure on both 
enlistment and separation examination was within normal 
limits.  

The April 1995 records from St. Mary's Hospital reveal that 
the veteran was diagnosed with high degree atrioventricular 
block with transient third degree block with syncope.  A 
pacemaker was placed.  

The veteran was hospitalized at Cabell Huntington Hospital in 
January 1996.  Final diagnoses included hypertension and 
coronary artery disease.  

The veteran underwent left heart catheterization, selective 
coronary angiography and left ventriculography in May 1996.  

A September 2001 VA outpatient treatment note indicates that 
the veteran was making his first visit.  He reported a 
history of hypertension.  

The veteran submitted his claim of service connection for 
hypertension in January 2002.  

The veteran was psychiatrically hospitalized at a VA facility 
in January 2003.  The record of hospitalization reflects no 
treatment for hypertension.  

The veteran and his wife testified at a hearing before an RO 
Hearing Officer in April 2003.  He testified that his stress 
and nervousness had caused his hypertension.  

A hearing before the undersigned Veterans Law Judge was 
conducted via videoconferencing technology in February 2004.  
The veteran testified that a heart problem was identified 
prior to his entering jump school but that it did not affect 
his ability to complete that training or to subsequently 
perform physical training.  

He stated that he received no treatment for heart problems in 
service.  He indicated that none of his VA treating 
physicians had related his hypertension to service.  When 
asked when his hypertension was diagnosed, he responded that 
he did not recall.  He denied seeking medical treatment for 
heart problems after service.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, regarding the issues decided herein, a 
substantially complete application was received in January 
2002.  Thereafter, an August 2002 rating decision denied the 
veteran's claim.  

In April and July 2002 the RO provided notice to the claimant 
regarding what information and evidence was needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertained to the claim.  

The letters informed him of the assistance VA would render in 
obtaining such evidence.  The letters additionally informed 
the veteran of the evidence that was currently of record and 
instructed him to provide information or evidence pertaining 
to the issues on appeal.  

The Board also observes that the veteran was advised, via a 
December 2002 Statement of the Case, as well as Supplemental 
Statements of the Case dated in January and June 2003, of the 
information and evidence necessary to substantiate his 
claims.  

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal at 
this time would not be prejudicial error to the claimant.  


III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

Service incurrence or aggravation of hypertension may be 
presumed if the disorder is manifested to a compensable 
degree within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

On review of the evidence of record, the Board concludes that 
service connection for hypertension is not warranted.  In 
this regard, the Board notes that there is no medical 
evidence suggesting that the disorder was present in service 
or until many years thereafter, nor is there any medical 
evidence of a nexus between this disorder and the veteran's 
military service.  In fact, the veteran has denied seeking 
treatment for any cardiovascular complaint until he received 
his first pacemaker.  

The evidence of a nexus between these claimed disabilities 
and the veteran's military service is limited to the 
veteran's own statements.  While the veteran is competent to 
attest to matters susceptible to lay observation, he is not 
competent to provide an opinion concerning matters requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Whether this current disability is related to his service is 
a medical question.  Therefore, the veteran's lay opinion 
concerning the etiology of the disability is of no 
evidentiary value.  

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim of entitlement to 
service connection for hypertension.  



ORDER

Service connection for hypertension is denied.  



REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the veteran's claims of service connection for 
a psychiatric disorder and left leg disability.

The veteran's service personnel records indicate that he had 
attended jump school and participated in several jumps.  

With regard to the veteran's claim of service connection for 
a psychiatric disorder, the veteran has submitted the report 
of a February 2004 psychiatric evaluation conducted by F. 
Joseph Whelan, M.D., M.S.  

Dr. Whelan noted the veteran's history and diagnosed reactive 
depression with psychotic features.  He opined that the 
veteran sustained injuries while in service and that his 
disability integrated the psychiatric as well as the physical 
residuals of his injuries.  He indicated that he found the 
veteran to be truthful and honest.  

The veteran maintains that he twisted his left leg during a 
jump mission and that his current leg disability is a result 
of that injury.  

A September 2002 prescription slip from Charles N. Vance, 
D.O. indicates that the veteran was evaluated for left knee 
pain which was directly related to an injury incurred in 
1949.  An undated statement from Dr. Vance, received by the 
RO in January 2003, indicates that the veteran's left knee 
pain was directly related to an injury sustained in a 1949 
jump.  Dr. Vance noted that the veteran had no other history 
of injury at work or through participation in sports.  

The veteran has not been afforded examinations which include 
a review of the evidence of record and provide opinions 
regarding the etiology of the veteran's psychiatric disorder 
and left leg disability based on the evidence.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claims.  

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should send a letter with 
respect to the remanded issues that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the veteran and request him to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA psychiatric  examination 
to determine the nature and likely 
etiology of his claimed psychiatric 
disorder.  The veteran should be properly 
notified of the date, time and location 
of the examination.  The claims folder 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited.  Based upon the review of the 
claims folder and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently present 
psychiatric disorder is etiologically 
related to any incident of his active 
military service.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

4.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the nature and likely 
etiology of his claimed left leg 
disability.  The veteran should be 
properly notified of the date, time and 
location of the examination.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
claimed left leg disability is 
etiologically related to any incident of 
his active military service.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the examination report.  

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues remaining on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue 
a Supplemental Statement of the Case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



